DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-130133, filed on 07/12/2019 was received with the present application.

Claim Objections

Claims 1-3 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, lines 6, 12, 19, 23, and 30, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 1, lines 21-22 and 26, the limitation “an inner circumferential surface” should read “the inner circumferential surface”.
In claim 1, lines 22-23 and 29-30, the limitation “an outer circumferential surface” should read “the
 In claim 2, lines 3-4, 7, 10-11, and 14, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 2, line 3, the limitation “a protruding direction” should read “the protruding direction”.
In claim 3, lines 3-4, 7, 8, and 9, the limitation “the plunger” should read “the cylindrical plunger”.
In claim 3, line 3, the limitation “a protruding direction” should read “the protruding direction”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurematsu et al. (U.S. PGPUB 2015/0267789A1 A1hereinafter referred to as “Kurematsu-I”), in view of Kurematsu et al. (U.S. PGPUB 2015/0292602A1 hereinafter referred to as “Kurematsu-II”).

In regards to claim 1, Kurematsu-I teach (Figures 1-8) a tensioner (chain tensioner 100) comprising: a tensioner body (tensioner body 110) having a plunger bore (cylindrical plunger bore 111) that is open on a front side (open upper end of the cylindrical plunger bore 111 at upper side of the chain tensioner 100); a cylindrical plunger (cylindrical plunger 120) slidably accommodated in the plunger bore (cylindrical plunger bore 111) and having a plunger hole (inside area of the plunger body 126, which is defined by the inner circumferential surface of the plunger body 126) that is open on a rear side (open rear end of the cylindrical plunger 120 at lower side of the chain tensioner 100); a check valve (check valve 150) partitioning a space between the tensioner body (tensioner body 110) and the cylindrical plunger (cylindrical plunger 120) into an oil reservoir chamber (oil reservoir chamber 123) on the front side and an oil pressure chamber (oil pressure chamber 101) on the rear side; check valve (check valve 150) allowing oil to flow into the oil pressure chamber (oil pressure chamber 101) while stopping the oil from flowing reversely into the oil reservoir chamber (oil reservoir chamber 123); a main biasing means (coil spring 140) accommodated in the oil pressure chamber (oil pressure chamber 101) so as to freely expand and contract, and for urging the cylindrical plunger (cylindrical plunger 120) in a protruding direction; an oil supply path (supply space 102, connection/ adjustment groove 103, oil supply hole 114, and plunger hole 124) that supplies oil to the oil reservoir chamber (oil reservoir chamber 123) from outside the tensioner body (tensioner body 110); the oil supply path (supply space 102, connection/ adjustment groove 103, oil supply hole 114, and plunger hole 124) including a tensioner body oil supply hole (oil supply hole 114) 
Yet, Kurematsu-I fail to teach, the oil supply space (supply space 102) also including a rear-end communication groove that is formed on the outer circumferential surface of the cylindrical plunger (outer circumferential surface of the plunger body 126 of the cylindrical plunger 120), and that is configured to communicate the front-end communication groove (connection/adjustment groove 103) with the plunger oil supply hole (plunger hole 124).
and the oil supply space (tubular oil supply space 102) formed by a rear-end communication groove (plunger groove 122 with the flow amount adjustment part 103) provided on the outer circumferential surface of the cylindrical plunger (outer circumferential surface of the plunger body 126 of the cylindrical plunger 120); wherein, the rear-end communication groove (plunger groove 122 with the flow amount adjustment part 103) fluidly connects the tensioner body oil supply hole (oil supply hole 114) with the plunger oil supply hole (plunger hole 124) (see also paragraphs 0055-0079). Kurematsu-II additionally disclose (in paragraphs 0065 and 0076-0078), the rear-end communication groove (plunger groove 122 with the flow amount adjustment part 103) is specifically designed to throttle the oil supplied from the tensioner body oil supply hole (oil supply hole 114) into the oil supply space (oil supply space 102) during normal driving/ speed range of an engine.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the cylindrical plunger in the tensioner taught by Kurematsu-I with a rear-end communication groove similar to the rear-end communication groove on the cylindrical plunger suggested by Kurematsu-II; where said rear-end communication groove is formed on the outer circumferential surface of the cylindrical plunger in the area surrounding the plunger oil supply hole so as to communicate the front-end communication groove formed on the outer circumferential surface of the cylindrical plunger .
	
	
Allowable Subject Matter

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

With respect to claim 2, Kurematsu-I in view of Kurematsu-II teach all intervening claim limitations as shown above. Nevertheless, both Kurematsu-I and Kurematsu-II, either individually or in combination, fail to teach or suggest, the front-end communication groove formed on the inner circumferential surface of the plunger bore, the rear-end communication groove formed on the outer circumferential surface of the cylindrical plunger, the tensioner body oil supply hole on the plunger bore, and the 

With respect to claim 3, Kurematsu-I in view of Kurematsu-II teach all intervening claim limitations as shown above. Yet, both Kurematsu-I and Kurematsu-II, either individually or in combination, fail to disclose or render obvious, the front-end communication groove formed on the inner circumferential surface of the plunger bore and the rear-end communication groove formed on the outer circumferential surface of the cylindrical plunger, both being dimensioned and/ or arranged along the plunger bore and the cylindrical plunger in a manner that results in H1 = H2 when the cylindrical plunger is pushed to a rearmost position; wherein, ‘H1’difines a distance between the front end of the rear-end communication groove and the open end of the plunger bore in the protruding direction, while ‘H2’ defines a distance between the rear end of the front-end communication groove and the rear end of the cylindrical plunger in the protruding direction. As set forth above in the claim 1 rejection statement, tensioner taught by Kurematsu-I can be modified using the suggestions in Kurematsu-II in order to provide the outer circumferential surface of the cylindrical plunger in said tensioner with a rear-end communication groove; thereby, providing the tensioner in Kurematsu-I with an oil supply space comprising a front-end communication groove (which is formed on the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                     /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654